BOWEN, Judge,
concurring specially.
I concur in the result reached by the majority that this conviction, including the order of restitution, is due to be affirmed. However, I do not believe that the “interest” the victim paid on the money she borrowed to buy the property constitutes a proper measure of damages or a proper consideration for restitution. The proper measure of damages is the difference between the fair market value of the property immediately before and after the destruction or damage to the property. Dooley v. Ard Oil Co., 444 So.2d 847, 848 (Ala.1983). However, the trial judge’s consideration, if any, of the “interest” in computing restitution was harmless, because the value of the property alleged in the indictment to have been stolen was over $14,000, and restitution was in the amount of only $10,000.